Title: Cabinet Opinions on the Little Sarah, 8 July 1793
From: Jefferson, Thomas,Knox, Henry,Hamilton, Alexander
To: Washington, George


At a meeting at the State house of the city of Philadelphia July 8. 1793.
Present the Secretary of state, the Secretary of the Treasury, the Secretary at War.
It appears that a brigantine called the Little Sarah has been fitted out at the port of Philadelphia, with fourteen cannon, and all other equipments indicating that she is intended as a Privateer to cruise under the authority of France, and that she is now lying in the river Delaware at some place between this city and Mud-island; that a conversation has been had between the Secretary of state and the Minister Plenipotentiary of France, in which conversation the Minister refused to give any explicit assurance that the brigantine would continue until the arrival of the President and his decision in the case, but made declarations respecting her not being ready to sail within the time of the expected return of the President from which the Secretary of state infers with confidence that she will not sail till the President will have an opportunity of considering and determining the case.—That in the course of the conversation the Minister declared that the additional guns which had been taken in by the Little Sarah were French property, but the Governor of Pensylvania declared that he has good ground to believe that two of her cannon were purchased here of citizens of Philadelphia. The Governor of Pensylvania asks advice what steps, under the circumstances he shall pursue?
The Secretary of the Treasury and the Secretary of war are of opinion that it is expedient that immediate measures should be taken provisionally for establishing a battery on Mud island, under cover of a party  of militia, with direction that if the brig Sarah should attempt to depart before the pleasure of the President shall be known concerning her, military coercion be employed to arrest and prevent her progress.

Alexander Hamilton
H Knox

   
The Secretary of state dissents from this opinion.

Th: Jefferson
